Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 32, 48, and 76.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it contains legal terms (see below).  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprising”, “means”, and “said,” should be avoided.

Claim Objections
Claims 1, 6, 9, and 14 are objected to because of the following informalities:  The phrase “respective annular edge” should be replaced with the phrase - -respective first and second annular edges- - in line 8 of claim 1, lines 3-4 of claim 9, and line 3 of claim 14.  
	The term “from” should be removed from claim 6, for grammatical clarity. 
	The phrase “respective annular edge” should be replaced with the phrase - -respective first and second annular edges- - in line 8 of claim 1
	Appropriate correction is required.

The claims (2-3 and 5-6) are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite due to the fact that it is unclear how the first and second annular flanges are “extending outwardly” from the rim base. No directional indicators (i.e. axially, radially, etc.) have been provided to clearly define this limitation. 
	Claim 5 is indefinite due to the fact that it is unclear how the flanges have an inside surface “extending outwardly” from the rim base.

	Claim 13 is indefinite due to the fact that it is unclear whether the phrase “the lock” is referring to one or both of the first and second locks, or an additional element altogether.
	Claim 14 is indefinite due to the fact that the phrase “a respective annular edge” appears to be a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “respective annular edge” set forth in line 3 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 15 is indefinite due to the fact that it is unclear what is actually being claimed by the limitation that the wheel assembly is mounted “to an axis” of a vehicle. Namely, an “axis” is an imaginary dimensional construct and not a physical structure. 
	

The term “flat” in claims 2 and 11 is a relative term which renders the claims indefinite. The term “flat” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.
	
The term “similar” in claim 8 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.

Claim 10 recites the limitation "the head" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims

The term “effectively” in claim 19 is a relative term which renders the claim indefinite. The term “effectively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rider (2009/0151876). Rider shows a wheel assembly meeting all of the limitation set forth in the above claims.
Per claim 1, Rider shows a rim base with opposed annular edges with opposed annular flanges 22, formed on an outside surface of the rim base, and set back from the edges to form annular seats. Lock rings 24 abut the annular edges of the rim base, and are removably attached thereto.
	Per claims 2-3, the flanges 22 include substantially “flat” (i.e. planar) sides 28 that form a wall of the seats, and form an angle between 0-160 degrees with the rim base that extends to the edges.
	Per claim 4, at least one annular groove recess 30 is located in the wall of the seats facing the edges.
	Per claims 5-6, the flanges 22 include an inside surface opposite the wall, and forming a ramp at an angle between 0-160 degrees with respect to the rim base.
	Per claims 7-10, the edges include fastener seats 18 to receive screws or bolts. The lock rings 24 include circumferentially spaced apertures 18 with a counter sunk seat to receive the head of the fasteners (see Figure 7). 
	Per claim 12, the lock rings 24 have inner and outer diameters, and the inner diameter is substantially the same as that of the rim base at the edges. 
	Per claims 13-14, the lock rings 24 include a plurality of raised portions on the outer surface to reinforce the locking mechanism, and surrounding the apertures (see Figure 6).
	Per claims 17-20, the rim base receives a tire, with the beads of the tire being received on the annular seats and secured between the flanges 22 and the lock rings 24. The tire may be of any type known in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rider as applied to claims 1-10, 12-14, and 17-20 above, and further in view of Rider et al (2013/0147255). Rider shows the annular seats being generally L-shaped, but does not show the wall 28 being substantially perpendicular to the outer surface of the rim base. 
	Rider et al teaches in Figure 8, the use of a rim base having seats (generally at 158) with a wall substantially perpendicular to the outer surface of the rim base. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the wall of Rider in the manner taught by Rider et al as a substitute equivalent configuration, while still maintaining the function of recurring the bead of a tire between the wall of the flange and a locking ring.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rider as applied to claims 1-10, 12-14, and 17-20 above, and further in view of Smyth (6,921,138). Rider shows a single radially inwardly extending support for receiving a wheel center, but does not show the use of a plurality of supports to receive a wheel center having spokes.
Smyth teaches the use of a wheel having a rim 12 with a plurality of supports 19 protruding radially inward to receive a wheel center (C) having a plurality of spokes 11 that are removably attached to the supports 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show bead lock style wheels and/or wheel center to rim attachments.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON R BELLINGER/Primary Examiner, Art Unit 3617